DETAILED ACTION

Response to Amendment

	Amendments and response received 06/23/2022 have been entered. Claims 2-6 are currently pending in this application. Claims 2-6 have been amended and claim 1 canceled by this amendment. Amendments and response are addressed hereinbelow. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Regarding claim 4, amend the claim as follows:

4. A printing apparatus that receives user's instructions for a plurality of print settings and controls printing, the printing apparatus comprising: 
a reception section that receives the user's instructions; and 
a control section that sets the print settings based on the instructions received by the reception section and controls the printing according to the set print settings; and 
a display section that performs display, wherein 
the control section performs, on the display section, individual error display indicating prohibition near display of the print settings for n print settings having a prohibition relationship, n being one or more, and does not perform the individual error display near display of the print settings for m print settings having the prohibition relationship, m being one or more, wherein 
the control section performs, on the display section, batch error display indicating the prohibition at a position away from the display of the print settings for the m print settings having the prohibition relationship, 
when there is the prohibition relationship between the print settings more than a first threshold value for the print settings included in a first screen display portion currently being displayed, the control section performs, on the display section, the batch error display near a first tab of the first screen display portion, 
when there is the prohibition relationship between the print settings less than the first threshold value for the print settings included in the first screen display portion currently being displayed, the control section does not perform, on the display section, the batch error display near the first tab of the first screen display portion, and 
when there is the prohibition relationship between the print settings included in a second screen display portion currently not being displayed, the control section performs, on the display section, the batch error display near a second tab of the second screen display portion regardless of the number of print settings having the prohibition relationship.

Regarding claim 5, amend the claim as follows:

5. A printing apparatus that receives user's instructions for a plurality of print settings and controls printing, the printing apparatus comprising: 
a reception section that receives the user's instructions; and 
a control section that sets the print settings based on the instructions received by the reception section and controls the printing according to the set print settings; and 
a display section that performs display, wherein 
the control section performs, on the display section, individual error display indicating prohibition near display of the print settings for n print settings having a prohibition relationship, n being one or more, and does not perform the individual error display near display of the print settings for m print settings having the prohibition relationship, m being one or more, wherein 
the control section, on the display section, 
performs the individual error display near display of a print setting that enables the prohibition relationship to be solved by changing a minimum number of print settings, and 
does not perform the individual error display near display of a print setting that enables the prohibition relationship to be solved by changing a non-minimum number of print settings.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention as claimed.

Claim Interpretation

	The examiner maintains the interpretation previously set forth in the previous office action dated 06/22/2021. 

Allowable Subject Matter

Claims 2-6 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a control section which performs, on a display section, individual error display indicating prohibition near display of the print settings for n print settings having a prohibition relationship, n being one or more, and does not perform the individual error display near display of the print settings for m print settings having the prohibition relationship, m being one or more, wherein the control section performs, on the display section, batch error display indicating the prohibition at a position away from the display of the print settings for the m print settings having the prohibition relationship and when there is the prohibition relationship between the print settings more than a first threshold value for the print settings included in a first screen display portion currently being displayed, the control section performs, on the display section, the batch error display near a first tab of the first screen display portion, when there is the prohibition relationship between the print settings less than the first threshold value for the print settings included in the first screen display portion currently being displayed, the control section does not perform, on the display section, the batch error display near the first tab of the first screen display portion, and when there is the prohibition relationship between the print settings included in a second screen display portion currently not being displayed, the control section performs, on the display section, the batch error display near a second tab of the second screen display portion regardless of the number of print settings having the prohibition relationship.
Further, the prior art fails to disclose a control section, on the display section, which performs the individual error display near display of a print setting that enables the prohibition relationship to be solved by changing a minimum number of print settings, and does not perform the individual error display near display of a print setting that enables the prohibition relationship to be solved by changing a non-minimum number of print settings.
The closest prior art, Kazuhisa Ebuchi et al (US 20120050803 A1), teaches displaying individual error display indicating prohibition near display of the print settings for a number of print settings having a prohibition relationship which shows conflicting settings. However, the prior art is silent regarding prohibition relationship between settings corresponding to the batch error display as indicated above. Further, the prior art fails to perform the individual error display near display of a print setting that enables the prohibition relationship to be solved by changing a minimum number of print settings, and does not perform the individual error display near display of a print setting that enables the prohibition relationship to be solved by changing a non-minimum number of print setting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 12, 2022